                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CARLOS H. ALMEIDA,                                 Case No. 16-cv-02689-JD
                                                      Plaintiff,
                                   8
                                                                                           ORDER
                                                v.
                                   9
                                                                                           Re: Dkt. No. 31
                                  10    CLARK E. DUCART, et al.,
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner proceeding pro se, brought a civil rights action under 42 U.S.C. §

                                  14   1983. Plaintiff raised several claims regarding his validation as a gang member and placement in

                                  15   the Secured Housing Unit. Defendants’ filed a motion to dismiss arguing that plaintiff’s

                                  16   complaint was barred by California’s claim-preclusion doctrine. The Court granted the motion

                                  17   and the case was closed. The Ninth Circuit reversed and remanded, finding plaintiff was not

                                  18   precluded from bringing his claims in this court. See Almeida v. Ducart, No. 17-16302 (9th Cir.

                                  19   April 24, 2019). The judgement in this case (Docket No. 31) is VACATED and the Court orders

                                  20   as follows:

                                  21          No later than 180 days from the date of this order, defendants may file a motion for

                                  22   summary judgment. All papers filed with the Court must be promptly served on the plaintiff.

                                  23          If a summary judgement motion is filed, defendant will also serve, as a separate document,

                                  24   the notice or notices required by Rand v. Rowland, 154 F.3d 952, 953-954 (9th Cir. 1998) (en

                                  25   banc), and Wyatt v. Terhune, 315 F.3d 1108, 1120 n. 4 (9th Cir. 2003). See Woods v. Carey, 684

                                  26   F.3d 934, 940-941 (9th Cir. 2012).

                                  27          Plaintiff’s opposition to the motion must be filed with the Court and served on defendant

                                  28   no later than 45 days after the motion was served. Plaintiff must read the attached page headed
                                   1   “NOTICE -- WARNING,” which is provided to him pursuant to Rand v. Rowland, 154 F.3d 952,

                                   2   953-954 (9th Cir. 1998) (en banc), and Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.

                                   3   1988).

                                   4            If defendant files a motion for summary judgment claiming that plaintiff failed to exhaust

                                   5   his available administrative remedies as required by 42 U.S.C. § 1997e(a), plaintiff should take

                                   6   note of the attached page headed “NOTICE -- WARNING (EXHAUSTION),” which is provided

                                   7   to him as required by Wyatt v. Terhune, 315 F.3d 1108, 1120 n. 4 (9th Cir. 2003).

                                   8            Defendant’s reply brief is due 20 days after the opposition is served.

                                   9            The motion will be deemed submitted as of the date the reply brief is due. No hearing will

                                  10   be held on the motion unless the Court so orders at a later date.

                                  11            All communications by plaintiff with the Court must be served on defendant, or

                                  12   defendant’s counsel once counsel has been designated, by mailing a true copy of the document to
Northern District of California
 United States District Court




                                  13   defendants or defendants’ counsel.

                                  14            Discovery may be taken in accordance with the Federal Rules of Civil Procedure. No

                                  15   further Court order under Federal Rule of Civil Procedure 30(a)(2) is required before the parties

                                  16   may conduct discovery.

                                  17            It is plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court informed

                                  18   of any change of address by filing a separate paper with the clerk headed “Notice of Change of

                                  19   Address.” He also must comply with the Court’s orders in a timely fashion. Failure to do so may

                                  20   result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of Civil

                                  21   Procedure 41(b).

                                  22            IT IS SO ORDERED.

                                  23   Dated: May 21, 2019

                                  24

                                  25
                                                                                                      JAMES DONATO
                                  26                                                                  United States District Judge
                                  27

                                  28
                                                                                           2
                                   1                          NOTICE -- WARNING (SUMMARY JUDGMENT)

                                   2           If defendants move for summary judgment, they are seeking to have your case dismissed.

                                   3   A motion for summary judgment under Rule 56 of the Federal Rules of Civil Procedure will, if

                                   4   granted, end your case.

                                   5           Rule 56 tells you what you must do in order to oppose a motion for summary judgment.

                                   6   Generally, summary judgment must be granted when there is no genuine issue of material fact--

                                   7   that is, if there is no real dispute about any fact that would affect the result of your case, the party

                                   8   who asked for summary judgment is entitled to judgment as a matter of law, which will end your

                                   9   case. When a party you are suing makes a motion for summary judgment that is properly

                                  10   supported by declarations (or other sworn testimony), you cannot simply rely on what your

                                  11   complaint says. Instead, you must set out specific facts in declarations, depositions, answers to

                                  12   interrogatories, or authenticated documents, as provided in Rule 56(e), that contradict the facts
Northern District of California
 United States District Court




                                  13   shown in the defendant’s declarations and documents and show that there is a genuine issue of

                                  14   material fact for trial. If you do not submit your own evidence in opposition, summary judgment,

                                  15   if appropriate, may be entered against you. If summary judgment is granted, your case will be

                                  16   dismissed and there will be no trial.

                                  17                                NOTICE -- WARNING (EXHAUSTION)

                                  18           If defendants file a motion for summary judgment for failure to exhaust, they are seeking

                                  19   to have your case dismissed. If the motion is granted it will end your case.

                                  20           You have the right to present any evidence you may have which tends to show that you did

                                  21   exhaust your administrative remedies. Such evidence may be in the form of declarations

                                  22   (statements signed under penalty of perjury) or authenticated documents, that is, documents

                                  23   accompanied by a declaration showing where they came from and why they are authentic, or other

                                  24   sworn papers, such as answers to interrogatories or depositions.

                                  25           If defendants file a motion for summary judgment for failure to exhaust and it is granted,

                                  26   your case will be dismissed and there will be no trial.

                                  27

                                  28
                                                                                           3
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        CARLOS H. ALMEIDA,
                                   4                                                          Case No. 16-cv-02689-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        CLARK E. DUCART, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on May 21, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Carlos H. Almeida
                                       G30247
                                  18   P.O. Box 3030
                                       Susanville, CA 96127
                                  19

                                  20

                                  21   Dated: May 21, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          4
